Exhibit (10) AA3.

January 9, 2006

Mr. Daniel T. Meek
(address intentionally omitted)

Dear Dan:

By way of letter agreements dated July 31, 1998 (the “1998 Agreement”) and June
25, 2001 (the “2001 Agreement”), Eastman Kodak Company (“Kodak”) and you agreed
to certain terms regarding your employment. The purpose of this letter (the
“2005 Agreement”), which will become an agreement once both you and Kodak sign
it, is to supplement the 1998 and 2001 Agreements as set forth herein. The 2005
Agreement supersedes the 1998 and 2001 Agreements to the extent inconsistent
therewith.

1.     Base Salary and Wage Grade

Effective July 19, 2005, your base salary will be at the rate of $500,000 per
year and your wage grade will be 64.

2.     Long-Term Incentive and Retention Plan

A.       In General. Subject to the terms of this Section 2, you will be
eligible to participate in a long-term incentive and retention plan (the “Plan”)
based on the development and execution of significant direct controllable cost
reductions associated with the restructuring of Global Manufacturing & Logistics
(“GM&L”) during the three-year period commencing January 1, 2005 and ending
December 31, 2007. The purpose of this Plan is to incent you to achieve certain
long-term pre-established goals with respect to GM&L during these three years
and to remain in your current role through December 2007. The Plan will be
performance-based and, therefore, any payment under the Plan will be contingent
upon satisfaction of the Plan’s performance goals.   B. Target Awards and
Performance Goals. The target awards and performance goals are described in the
materials presented at the July 19, 2005 meeting of the Executive Compensation
and Development Committee of the Board of Directors (the “Compensation
Committee”). The Oversight Committee (as defined in Subsection (G) below), in
its sole discretion, will determine which costs are direct controllable costs,
the amount of reduction with respect to such costs, and the amount of the award
with respect to reduction amounts that fall between the amounts presented to the
Compensation Committee.   C. Continued Employment. Except as provided in
Subsection (D) below, in order to receive an award under the Plan, it will be
necessary for you to remain continuously employed by Kodak through the Retention
Date (as defined in Section 3(C)(ii) below). If, prior to such date, your
employment terminates for any reason, other than as set forth in Subsection (D)
below, you will forfeit in entirety any award under the Plan.


--------------------------------------------------------------------------------

Mr. Daniel T. Meek
January 9, 2006


D.       Termination of Employment. Notwithstanding Subsection (C) above to the
contrary, if, prior to the Retention Date (as defined in Section 3(C)(ii)
below), you die or terminate employment as a result of a Disability (as defined
in Section 3(D)), you will receive a pro-rated award under the Plan. The amount
of the pro- rated award will be determined from the award you would have
otherwise received had you remained employed through the Retention Date (as
defined in Section 3(C)(ii) below) and be based on the savings generated as of
the date you die or terminate employment as a result of a Disability and the
savings generated over the 12 months immediately following such date resulting
from the direct controllable cost reduction actions taken as of such date. If
Kodak terminates your employment without Cause (as defined in Section 3(C)) or
you terminate employment for Good Reason (as defined in this Subsection (D)),
you will receive the maximum award available under the Plan. For purposes of
this letter, the term “Good Reason” shall mean, without your consent:   i.      
Any action by Kodak or its employees which results in a material diminution in
your position, authority, duties, or responsibilities (other than any diminution
contemplated under Section 2), excluding any action which is remedied by Kodak
within fifteen (15) days after receipt of written notice given by you specifying
the nature of the material diminution of your position, authority, duties or
responsibilities;   ii. Kodak requiring you to relocate to a principal place of
employment outside of the continental United States; or   iii. Any failure by
Kodak to comply with any of the provisions in this agreement other than a
failure which is remedied by Kodak with ten (10) days after receipt of written
notice given by you specifying the nature of the failure.   E. Payment. By
February 15, 2008, or as soon thereafter as is administratively practicable, the
Oversight Committee (as defined in Subsection (G) below) will determine the
amount of the award, if any, you have earned under the Plan. The award will be
paid in a single, lump-sum payment in shares of Kodak common stock on or before
March 15, 2008.   F. Benefits Bearing. In no event will any award under the Plan
be “benefits bearing.” In other words, the amount will not be taken into
account, or considered for any reason, for purposes of determining any company
provided benefits or compensation to which you become eligible, including, by
way of illustration and not by way of limitation, any pension or other
retirement benefit.   G. Administration. The award will be administered by a
committee consisting of the Kodak employees with the following titles: Chief
Executive Officer, Director of Human Resources, and Director of Corporate
Finance, Planning and Analysis (the “Oversight Committee”), with the Director of
Worldwide Compensation as secretary, in accordance with the terms of this letter
agreement. The Oversight Committee will have total and exclusive responsibility
to control, operate, manage and administer the Plan in accordance with its terms
and all the authority that may be necessary or helpful to enable it to discharge
its responsibilities with respect to the Plan. Without limiting the generality
of the preceding sentence, the Oversight Committee will have the exclusive right
to: interpret the Plan, decide all questions concerning eligibility for and the
amount of awards payable under the Plan, construe any ambiguous provision of the
Plan, correct any default, supply any omission, reconcile any inconsistency, and
decide all questions arising in the administration, interpretation and
application of the Plan. The Oversight Committee will have full discretionary
authority in all matters related to the discharge of its responsibilities and
the exercise of its authority under the Plan, including, without limitation, its
construction of the terms of the Plan and its determination of eligibility for
awards under the Plan. It is the intent of the Plan, as well as both parties
hereto, that the decisions of the Oversight Committee and its actions with
respect to the Plan will be final and binding upon all persons having or
claiming to have any right or interest in or under the plan and that no such
decision or actions shall be modified upon judicial review unless such decision
or action is proven to be arbitrary or capricious; provided, however, that while
you are employed by Kodak you can, within 10 days of the Oversight Committee’s
decision with respect to actual performance against the Plan’s performance
goals, request that the Committee reconsider such decision, which the Committee
must do in good faith within 30 days of such request.

Page 2 of 8

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
January 9, 2006

3.     Severance Benefits

A.       In General. If, on or before the Retention Date (as defined in
Subsection (C)(ii) below), Kodak terminates your employment for reasons other
than “Cause” (as defined in Subsection (D) below), your employment terminates
because of a “Disability” (as defined in Subsection (E) below), or Kodak is
unable to offer you a reasonably comparable position commensurate with your
experience and background, Kodak will provide you with the following severance
benefits, subject to your satisfaction of the terms of this Section 3:   i.
      Severance Allowance. Kodak will pay you a severance allowance equal to two
(2) times your then-current annual total target compensation (base salary plus
target award under the Executive Compensation for Excellence and Leadership plan
(“EXCEL”)) This amount will be paid in equal monthly installments over the
twelve-month period commencing on the six-month anniversary of your last day of
work. Kodak will withhold from the severance allowance all income, payroll and
employment taxes required by applicable law or regulation to be withheld. This
severance allowance will be paid to you in lieu of any other severance benefit,
payment or allowance for which you would otherwise be eligible, except any
benefits payable to you under Kodak’s Termination Allowance Plan (“TAP”) or any
successor plan thereto. To the extent, however, you are eligible for a severance
benefit under TAP (or any successor plan), the benefits payable to you under
this section shall be reduced by (a) the amount of such severance benefit, and
(b) any enhancement to such severance benefit by reason of the 1998 Agreement.
In no event will any of this severance allowance be “benefits bearing,” as
defined in Section 2(F) above. Kodak will withhold from this severance allowance
all income, payroll and employment taxes required by applicable law or
regulation to be withheld.   ii. Continuation of Existing Health, Dental and
Basic Life Insurance Coverages. Your elections under the Kodak Medical
Assistance Plan (“Kmed”) and the Kodak Dental Assistance Plan (“Kdent”) and for
Basic Coverage under the Kodak Life Insurance Plus Plan at the time you
terminate employment will be continued, and fully paid by Kodak, until the last
day of the fourth month immediately following the month of your termination from
employment; provided, however, that you will receive the benefits described in
this Subsection 3(A)(ii) only if, at the time you terminate, Kodak-paid
continuation of benefits under these plans is provided to similarly situated
employees who become eligible for benefits under TAP.   iii. Outplacement
Services. You will receive outplacement services similar to, and subject to the
same terms and conditions as, such services, if any, provided under TAP to
similarly situated employees at the time of your termination of employment.  
iv. Financial Counseling Services. You will receive executive financial
counseling services similar to, and subject to the same terms and conditions as,
such services, if any, provided by Kodak to similarly situated employees at the
time of your termination of employment; provided, however, that such services
will end on the earlier of (a) the date provided in any applicable governing
documents with respect to these services, or (b) March 15 of the year
immediately following the year in which you terminate employment.   C.
Additional Conditions. In order to receive the severance allowance and other
benefits described in this Section 3, you must satisfy the following conditions
in addition to any others set forth in this Section.   i. Agreement, Waiver and
Release. You must execute immediately prior to your termination of employment a
waiver, general release and covenant not to sue in favor of Kodak (the
“Agreement, Waiver and Release”), in a form satisfactory to the Senior Vice
President and Director, Human Resources, of Kodak. In the event you breach any
of the terms of the Eastman Kodak Company Employees’ Agreement or the Agreement,
Waiver and Release, in addition to and not in lieu of, any other remedies that
Kodak may pursue against you, no further severance allowance payments will be
made to your pursuant to this section and you agree to immediately repay to
Kodak all moneys previously paid to you pursuant to this section.   ii.
Continued Employment. You must remain continuously employed by Kodak until the
Retention Date. If, prior to the Retention Date, your employment terminates for
any reason, other than as set forth in the next sentence, you will forfeit in
entirety any benefits provided under this Section 3. Notwithstanding the
immediately preceding sentence to the contrary, if, prior to the Retention Date
(as defined in the next sentence), you terminate employment as a result of a
Disability (as defined in Subsection (E) below), you terminate employment for
Good Reason (as defined in Section 2(D)), or Kodak terminates your employment
without Cause (as defined in Subsection (D) below), you will still receive the
benefits described in this Section 3. For purposes of this letter, “Retention
Date” shall mean a date determined by the Administrator (as defined in
Subsection (F) below), which shall not be later than March 31, 2008.


Page 3 of 8

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
January 9, 2006


D.       Cause. For purposes of this letter, “Cause” shall mean:   i.       your
continued failure, for a period of at least 30 calendar days following a written
warning, to perform your duties in a manner deemed satisfactory by your
supervisor, in the exercise of his/her sole discretion; or   ii. your failure to
follow a lawful written directive of the Chief Executive Officer or your
supervisor; or   iii. your willful violation of any material rule, regulation,
or policy that may be established from time to time for the conduct of Kodak’s
business; provided, however, that for the purposes of determining whether
conduct constitutes willful violation, no act on your part shall be considered
“willful” unless it is done by you in bad faith and without reasonable belief
that your action was in the best interests of Kodak;; or   iv. your unlawful
possession, use or sale of narcotics or other controlled substances, or,
performing job duties while illegally used controlled substances are present in
your system; or   v. any act of omission or commission by you in the scope of
your employment (a) which results in the assessment of a civil or criminal
penalty against you or Kodak, or (b) which in the reasonable judgment of your
supervisor could result in a material violation of any foreign or U.S. federal,
state or local law or regulation having the force of law; or   vi. your
conviction of or plea of guilty or no contest to any crime involving moral
turpitude; or   vii. any willful misrepresentation of a material fact to, or
willful concealment of a material fact from, your supervisor or any other person
in Kodak to whom you have a reporting relationship in any capacity; provided,
however, that for the purposes of determining whether conduct constitutes
willful misrepresentation or concealment, no act on your part shall be
considered “willful” unless it is done by you in bad faith and without
reasonable belief that your action was in the best interests of Kodak; or  
viii. your breach of Kodak’s Business Conduct Guide, the Eastman Kodak Company
Employee’s Agreement or similar guide or agreement of a prior employer.


Page 4 of 8

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
January 9, 2006


E.       Disability. For purposes of this letter, the term “Disability” means
disability under the terms of the Kodak Long-Term Disability Plan.   F.
Administration. The benefit described in this Section 3 will be administered by
the Kodak employee with the title Director of Human Resources (“Administrator”),
who will have the same authority with respect to the benefits provided in this
Section 3 as the Oversight Committee has with respect to the benefits provided
in Section 2, as described in Section 2(G) above; provided, however, that the
Kodak employee with the title Chief Executive Officer will have the exclusive
right to determine whether Kodak has offered you a reasonably comparable
position for purposes of this Section 3.

4.     Pension Benefits

A.       In General. Subject to the terms of this Section 4, Kodak agrees to
calculate your retirement and survivor benefits under the Kodak Retirement
Income Plan (“KRIP”), Kodak Unfunded Retirement Income Plan (KURIP”) and Kodak
Excess Retirement Income Plan (“KERIP”) by adding 3 years to your age, and
crediting you with an additional 3 years of service for purposes of determining
your Accrued and Total Service (as those terms are defined in KRIP). This
enhancement is in addition to the deemed service described in Section 10 of the
1998 Agreement. The benefits payable as a result of this enhancement will be
offset by the benefits payable to you under KRIP, KURIP, KERIP and Section 10 of
the 1998 Agreement. The amount of the offset shall be determined by the
Administrator (as defined in Subsection (E) below), using whatever assumptions
he or she deems reasonable, in his or her sole discretion. In no event will any
benefits paid under this Section 4 be “benefits bearing,” as defined in Section
2(F) above.   B. Continued Employment. Except as provided in Subsection (C)
below, in order to receive the benefits described in this Section 4, it will be
necessary for you to remain continuously employed by Kodak through the Retention
Date (as defined in Section 3(C)(ii) above). If, prior to such date, your
employment terminates for any reason, other than as set forth in Subsection (C)
below, you will not be entitled to the benefits described in this Section 4.  
C. Termination of Employment. Notwithstanding Subsection (B) above to the
contrary, if, prior to the Retention Date (as defined in Section 3(C)(ii)), (i)
you die, (ii) terminate employment as a result of a Disability (as defined in
Section 3(D)), (iii) terminate employment for Good Reason (as defined in Section
2(D)), or (iv) Kodak terminates your employment without Cause (as defined in
Section 3(C)), you will still receive the benefits described in this Section 4.
  D. Payment. The amount of the benefits, if any, payable to you pursuant to
this Section 4 will: (i) be paid in the form of a lump sum payment within 60
days after your termination of employment; (ii) be paid out of Kodak’s general
assets, not under KRIP; (iii) not be funded in any manner; and (iv) be included
in your gross income as ordinary income, subject to all income, payroll and
employment tax withholdings required to be made under all applicable federal,
state and local law or regulation.   E. Administration. The benefit described in
this Section 4 will be administered by the Kodak employee with the title
Director of Human Resources (“Administrator”), who will have the same authority
with respect to the benefits provided in this Section 4 as the Oversight
Committee has with respect to the benefits provided in Section 2, as described
in Section 2(G) above.


Page 5 of 8

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
January 9, 2006

5.     Miscellaneous

A.       Confidentiality. You agree to keep the content and existence of this
letter agreement confidential except that you may review it with your
supervisor, attorney, financial advisor, and/or with me or my designee. Prior to
any such disclosure, you agree to advise these individuals of the confidential
nature of this letter agreement and the facts giving rise to it as well as their
obligations to maintain the confidentiality of this letter agreement and the
facts giving rise to it.   B. Tax Liability. By signing this letter agreement
you agree that the Company has not provided you with advice regarding the tax
treatment of any of the benefits or payments provided hereunder. You hereby
acknowledge that Kodak will not report any such amounts as taxable (or make any
related withholding of tax) under Section 409A of the Internal Revenue Code of
1986, as amended, or administrative guidance thereunder, and you agree to
indemnify and hold the Company harmless for any liability associated with such
reporting and withholding treatment.   C. Section 409A of the Internal Revenue
Code. The arrangements described in this letter agreement are intended to comply
with Section 409A of the Internal Revenue Code to the extent such arrangements
are subject to that law. The parties agree that they will negotiate in good
faith regarding amendments necessary to bring the arrangements into compliance
with the terms of that Section or an exemption therefrom as interpreted by
guidance issued by the Internal Revenue Service; provided, however, that Kodak
may unilaterally amend this agreement for purposes of compliance if, in it’s
sole discretion, Kodak determines that such amendment would not have a material
adverse effect with respect to your rights under the agreement. The parties
further agree that to the extent an arrangement described in this letter fails
to qualify for exemption from or satisfy the requirements of Section 409A, the
affected arrangement may be operated in compliance with Section 409A pending
amendment to the extent authorized by the Internal Revenue Service. In such
circumstances Kodak will administer the letter in a manner which adheres as
closely as possible to the existing terms and intent of the letter while
complying with Section 409A. This paragraph does not restrict Kodak’s rights
(including, without limitation, the right to amend or terminate) with respect to
arrangements described in this letter to the extent such rights are reserved
under the terms of such arrangements.

Page 6 of 8

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
January 9, 2006


D.       Unenforceability. If any portion of this letter agreement is deemed to
be void or unenforceable by a court of competent jurisdiction, the remaining
portions will remain in full force and effect to the maximum extent allowed by
law. The parties intend and desire that each portion of this letter agreement be
given the maximum possible effect allowed by law.   E. Headings. The heading of
the several sections of this letter agreement have been prepared for convenience
and reference only and shall not control, affect the meaning, or be taken as the
interpretation of any provision of this letter agreement.   F. Applicable Law.
This letter agreement, and its interpretation and application, will be governed
and controlled by the laws of the State of New York, applicable as though to a
contract made in New York by residents of New York and wholly to be performed in
New York without giving effect to principles of conflicts of law. Disputes
arising under this letter agreement shall be adjudicated within the exclusive
jurisdiction of a state or federal court located in Monroe County, New York.
Neither party waives any right it may have to remove such an action to the
United States Federal District Court located in Monroe County, New York.   G.
Amendment. Except as provided in Subsection (C), this letter agreement may not
be changed, modified, or amended, other than in a writing signed by both you and
Kodak which expressly acknowledges that it is changing, modifying or amending
this letter agreement.   H. Forfeiture. In the event that you violate any
provision of this letter agreement, in addition to, and not in lieu of, any
other remedies that Kodak may pursue against you, no further severance benefits
will be made to you hereunder and you agree to immediately repay all severance
benefits previously paid to you pursuant to this letter agreement. In such event
all other provisions of this letter agreement will remain in full force and
effect as though the breach had not occurred.   I. Plan Documents Control. To
extent that the terms of this letter agreement relate to a compensation or
benefit plan (including, without limitation, Kmed, EXCEL, stock options,
Leadership Stock, restricted stock and restricted stock units), such terms are
subject to the provisions of the applicable governing documents (such as plan
documents, administrative guides and award notices), which are subject to
change.

Your signature below means that:

1.       You have had ample opportunity to discuss the terms and conditions of
this letter agreement with an attorney and/or financial advisor of your choice
and as a result fully understand its terms and conditions; and   2. You accept
the terms and conditions set forth in this letter agreement; and   3. This
letter agreement supersedes and replaces any and all agreements or
understandings, whether written or oral, that you may have had with the Company
concerning the matters discussed herein.

Page 7 of 8

--------------------------------------------------------------------------------

Mr. Daniel T. Meek
January 9, 2006

 If you find the foregoing acceptable, please sign your name on the signature
line provided below. Once the letter agreement is executed, please return it
directly to my attention.

Very truly yours,     Robert L. Berman

I accept the terms and conditions of this letter agreement.

Signed:                    Dated:   Daniel T. Meek  

Page 8 of 8

--------------------------------------------------------------------------------